Case 3:18-cv-13701-RHC-SDD ECF No. 15, PageID.229 Filed 03/14/19 Page 1 of 25




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

NATIONAL ELECTRICAL
ANNUITY PLAN,

               Plaintiff,                     Case No. 18-13701
v.
                                              Hon. Robert H. Cleland

HENKELS AND MCCOY, INC.,                      Mag. Stephanie Dawkins Davis

          Defendant.
__________________________________________________________________

                 PLAINTIFF’S RESPONSE TO DEFENDANT’S
                MOTION TO DISMISS AMENDED COMPLAINT

         Plaintiff, in response to Defendant’s Motion to Dismiss Amended Complaint,

respectfully requests that the motion be denied for the reasons stated in the attached

Brief.

                            Respectfully submitted,

                            WATKINS, PAWLICK, CALATI & PRIFTI, PC

                            By:   s/George H. Kruszewski
                                  GEORGE H. KRUSZEWSKI
                                  Attorneys for Plaintiff
                                  1423 East 12 Mile Road
                                  Madison Heights, MI 48071
                                  (248) 658-0800
                                  Email: gkruszewski@wpcplaw.com
Dated: March 14, 2019             (P-25857)
Case 3:18-cv-13701-RHC-SDD ECF No. 15, PageID.230 Filed 03/14/19 Page 2 of 25




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

NATIONAL ELECTRICAL
ANNUITY PLAN,

            Plaintiff,                   Case No. 18-13701
v.
                                         Hon. Robert H. Cleland

HENKELS AND MCCOY, INC.,                 Mag. Stephanie Dawkins Davis

          Defendant.
__________________________________________________________________




         BRIEF IN SUPPORT OF PLAINTIFF’S RESPONSE TO
     DEFENDANT’S MOTION TO DISMISS AMENDED COMPLAINT.
Case 3:18-cv-13701-RHC-SDD ECF No. 15, PageID.231 Filed 03/14/19 Page 3 of 25




                                        TABLE OF CONTENTS

                                                                                                                Page

Table of Authorities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ii

Concise Statement of Issue Presented . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iii

Statement of Controlling Authority . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . iv

INTRODUCTION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

Statement of Facts . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 1

ARGUMENT . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 6
    I
        2011 MOU II IS NO LONGER IN EFFECT . . . . . . . . . . . . . . . . . . . 6
    II
        THE WORK IN ISSUE HERE IS NOT OUTSIDE TELEPHONE WORK
         . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
    III
        NEAP HAS STATED A CLAIM UPON WHICH RELIEF CAN BE
        GRANTED . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 14

CONCLUSION . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 18

Certificate of Service . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19




                                                           i
Case 3:18-cv-13701-RHC-SDD ECF No. 15, PageID.232 Filed 03/14/19 Page 4 of 25




                                         TABLE OF AUTHORITIES

                                                                                                                           Page

Archambo v Lawyers Title Ins Corp, 466 Mich. 402, 414 n 16 (2002) . . . . . . . . 10

Bechtel Corp. v. Laborers International Union, 544 F.2d 1207, 1213 (3rd Cir., 1976)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) . . . . . . . . . . . . . . . . . . . . 14

Central States Pension Fund v. Behnke, Inc., 883 F.2d 454, 460 (6th Cir. 1989)
.................................................................. 8

Communications Workers of Am. AFL-CIO v. Southwestern Bell Telephone Co., 713
F.2d 1118, 1123 (5th Cir. 1983) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Inge v. Rock Financial Corp., 281 F.3d 613, 619 (6th Cir.2002) . . . . . . . . . . . . 15

M & G Polymers USA, LLC v. Tackett, 135 S. Ct. 926, 933, 190 L. Ed. 2d 809 (2015)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Montgomery Mailers' Union No. 127 v. Advertiser Co., 827 F.2d 709, 715 (11th Cir.
1987) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 10

Operating Engineers Local 324 Health Care Plan v. G & W Const. Co., 783 F.3d
1045, 1052 (6th Cir., 2015) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9

Robbins v. Lynch, 836 F.2d 330, 333-34 (7th Cir. 1988) . . . . . . . . . . . . . . . . . . . . 8

Trustees. of the Nev. Resort Association-International Alliance of Theatrical Stage
Temples. & Moving Picture Mach. Operators of the United States v. Encore Prods.,
742 F. Supp. 2d 1132 (D.N.V., 2010) . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

Turker v. Ohio Dept. of Rehab. & Corr., 157 F.3d 453, 456 (6th Cir.1998)
. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 15

UAW v. Randall Div. of Textron, Inc., 5 F.3d 224, 229 (7th Cir. 1993) . . . . . . . . 9

                                                                ii
Case 3:18-cv-13701-RHC-SDD ECF No. 15, PageID.233 Filed 03/14/19 Page 5 of 25




                      Concise Statement of Issue Presented

1.    Does the current collective bargaining agreement covering teledata work to
      which defendant is a party require it to contribute to Plaintiff NEAP on behalf
      of all of its employees performing work covered under the agreement, with no
      exclusion for outside telephone work.

      Plaintiff says, “yes” .

2.    Is defendant currently performing outside telephone work as that term is used
      in the 2011 Memorandum of Understanding between the parties?

      Plaintiff says, “no”.

3.    Has plaintiff stated a claim upon which relief can be granted?

      Plaintiff says, “yes”.




                                         iii
Case 3:18-cv-13701-RHC-SDD ECF No. 15, PageID.234 Filed 03/14/19 Page 6 of 25




                       Statement of Controlling Authority

1.    As to standards for deciding Rule 12(b)(6) Motion

      Inge v. Rock Financial Corp., 281 F.3d 613, 619 (6th Cir.2002)

2.    As to standards for interpretation of contract.

      M & G Polymers USA, LLC v. Tackett, 135 S. Ct. 926, 933, 190 L. Ed. 2d
      809 (2015).

      Bechtel Corp. v. Laborers International Union, 544 F.2d 1207, 1213 (3rd
      Cir., 1976)




                                         iv
Case 3:18-cv-13701-RHC-SDD ECF No. 15, PageID.235 Filed 03/14/19 Page 7 of 25




                                 INTRODUCTION

      This lawsuit was filed by the Plaintiff National Electrical Annuity Plan

(plaintiff or NEAP ) to obtain an audit and collect fringe benefit contributions which

are owed by Defendant Henkels and McCoy, Inc. (“defendant” or “HM”) Defendant

has brought this motion arguing that NEAP has failed to state a claim under which

relief can be given and that, in any case, it is not required to contribute to NEAP for

the work that it has been performing. For the reasons given below, both arguments

should be rejected.

                                 Statement of Facts

      The facts as alleged by NEAP in its Amended Complaint are as follows:

      1.     Plaintiffs are the Trustees for the National Electrical Annuity Plan, which

is a trust fund established under, and administered pursuant to, Section 302 of the

Labor-Management Relations Act, of 1947, as amended (LMRA), 29 U.S.C. 186, and

the Employee Retirement Income Security Act of 1974, as amended, hereinafter

"ERISA", 29 USC 1001, et seq., with principal offices located in Rockville, Maryland.

      2.     Defendant, Henkels & McCoy, Inc., is a Pennsylvania corporation,

certified to do business in the State of Michigan, engaged in the building and

construction industry, an industry affecting commerce within the meaning of the

LMRA and 29 USC 1002(5) and (12), and its principal place of business is located in


                                           1
Case 3:18-cv-13701-RHC-SDD ECF No. 15, PageID.236 Filed 03/14/19 Page 8 of 25




Blue Bell, Pennsylvania.

      3.     Jurisdiction of this Court is predicated on Section 301 of LMRA, 29 USC

185, and Sections 502(a)(2) and 515 of ERISA, 29 USC 1132(a)(2) and 1145, this

being a suit for breach of the fringe benefit provisions of collective bargaining

agreements entered into between the defendant, as Employer, the International

Brotherhood of Electrical Workers ( IBEW ) and Local Unions #17 and #876 of the

International Brotherhood of Electrical Workers (Local Unions), labor organizations

representing employees in an industry affecting commerce.

      4.     On March 1, 1995, the IBEW and defendant signed the Teledata

Agreement (Exhibit A to Amended Complaint) which applies to low voltage

construction, installation, maintenance, and removal of teledata facilities (voice, data,

and video). . . throughout the United States. This agreement, which remains in effect,

has been supplemented in the State of Michigan over the years through agreement

between defendant and the local unions.

      5.     In early 2011, the Local Unions and defendant signed an Appendix to the

National Agreement to be effective from November 29, 2010 through November 27,

2011 (Exhibit B to Amended Complaint). Section 5.07 of that Appendix provided that

defendant would contribute to the NEAP at the rate of 16.5 percent of its gross

monthly labor payroll.


                                           2
Case 3:18-cv-13701-RHC-SDD ECF No. 15, PageID.237 Filed 03/14/19 Page 9 of 25




      6.    In December, 2011, through a Memorandum of Understanding (“2011

MOU I”) (Exhibit C to Amended Complaint), the Local Unions and defendant agreed

to extend the 2010-2011 Appendix for three years to November 23, 2014. 2011 MOU

I was signed by Henkels & McCoy on December 9, 2011; by Local 876 on December

12, 2011; and by Local 17 on December 15, 2011.

      7.    Through this extension of the 2010 - 2011 Appendix, the parties agreed

that defendant would continue to be obligated to contribute to NEAP at a rate of

16.5% of its gross monthly labor payroll, with one exception. On the same dates on

which the parties signed 2011 MOU I, the parties entered into a separate

Memorandum of Understanding (“2011 MOU II”) (Exhibit D to Amended Complaint)

which provided that defendant would not have to contribute to the NEAP on “all

outside telephone work” performed by the Employer.

      8.    In late 2014 and early 2015 through a Memorandum of Understanding

(“2014 - 2015 MOU”) (Exhibit E to Amended Complaint) the Local Unions and

defendant agreed to extend the 2011-2014 Appendix for two years to November 20,

2016. 2014-2015 MOU was signed by Henkels & McCoy on January 9, 2015; by

Local 876 on December 16, 2014; and by Local 17 on December 22, 2014.

      9.    Most recently, in 2017, the Local Unions and defendant signed an

Appendix to the Teledata Agreement, which is effective November 21, 2016 through


                                        3
Case 3:18-cv-13701-RHC-SDD ECF No. 15, PageID.238 Filed 03/14/19 Page 10 of 25




 November 25, 2018 (Exhibit F to Amended Complaint). In Section 5.07 of this

 Appendix, the parties agreed to contribute to NEAP an amount equal to 17% of

 payroll the first year of the agreement and to 18% effective November 24, 2017.

       10.    Beginning in June, 2012, defendant performed work under the Teledata

 Agreement (Exhibit A to Amended Complaint) within the geographic jurisdiction of

 Local 17. Local 17 referred the following individuals to work for defendant: Ronald

 Bates, Bryan Frye, Lawrence Stephens Jr., Dwaine Craig, Joseph Schindler, William

 Banks, William Coffman, Cory Bates, Kevin Smith, Larry Sloniker. Defendant

 contributed to plaintiff NEAP based upon the work performed by these individuals.

       11.    To plaintiff’s knowledge, defendant did not again work within the State

 of Michigan under the Teledata Agreement (Exhibit A to Amended Complaint) until

 2018, when beginning in June, 2018, and continuing through the present, it began the

 installation of a 5G network for Verizon in various locations within the geographic

 jurisdiction of Local 17, which includes the installation of MCI small cell equipment

 and overhead and underground fiber.

       12.    Local 17 has referred individuals from its hall to work for defendant on

 the project described in Paragraph 11, specifically, Larry Hall, Clifford Benton, Jason

 Geiger, Rudi Dawidowicz, Travis Kern, Andrew Merrick, Logan Rothley, Joshua

 Brown, Lavonne Wilson, Thomas J. Cagle, Aaron B. Smith, Owen J. Peer, Daniel E.


                                           4
Case 3:18-cv-13701-RHC-SDD ECF No. 15, PageID.239 Filed 03/14/19 Page 11 of 25




 Shuler, Joseph D. Roland, Dakota J. Kaufman, Gary R. Hunter, Timothy T. Sosebee,

 Vincent B. Hunter, Kaleb C. Tabor, and Darrell J. Garrett.

        13.     Despite demand, defendant has refused to contribute to NEAP on behalf

 of its employees performing the work for Verizon described in Paragraph 11, above,

 contending that it is not required to do so based upon 2011 MOU II, which it argues

 is still in effect.

        14.     Defendant’s position is incorrect. First, 2011 MOU II only applied to

 “outside telephone work” and the work Henkels & McCoy currently is performing for

 Verizon is not “outside telephone work”, as that term would have been used by the

 parties in 2011. Instead, it involves the installation of advanced technology not being

 used in this area in 2011 for the providing of internet, telephone, television, and other

 services.

        15.     Second, 2011 MOU II has not been in effect since, at the latest,

 November 21, 2016 when the parties signed the current Appendix which increased the

 NEAP contribution to 17% and ultimately to 18%, while making no exception for

 “outside telephone work” or any other type of work.

        16.     The total amount of defendant's indebtedness for delinquent contributions

 to NEAP, accrued liquidated damages, and interest to date cannot be determined until

 defendant submits its complete books and records for inspection and audit.


                                             5
Case 3:18-cv-13701-RHC-SDD ECF No. 15, PageID.240 Filed 03/14/19 Page 12 of 25




                                    ARGUMENT

                                           I

                    2011 MOU II IS NO LONGER IN EFFECT

       HM’s primary defense to the Complaint is that it is not required to contribute

 to NEAP because of 2011 MOU II, which admittedly provides that HM is not required

 to contribute to NEAP for all “outside telephone work” performed by the Employer.

 This defense fails, even if the work in question is “outside telephone work” as that

 term is used in the document (which it is not, as seen below), because this agreement

 is no longer in effect.

       The Teledata Agreement between the IBEW and HM did not require

 contributions to NEAP. That changed in early 2011, when the parties signed an

 Appendix to the National Agreement to be effective from November 29, 2010 through

 November 27, 2011. Section 5.07 of that Appendix provided that defendant would

 contribute to the NEAP at the rate of 16.5 percent of its gross monthly labor payroll.

 (Exhibit B to Amended Complaint).

       In December, 2011, the parties agreed to extend the 2010-2011 Appendix for

 three years to November 23, 2014. (Exhibit C to Amended Complaint). Through this

 extension, the parties agreed that defendant would continue to be obligated to

 contribute to NEAP at a rate of 16.5% of its gross monthly labor payroll, with one


                                           6
Case 3:18-cv-13701-RHC-SDD ECF No. 15, PageID.241 Filed 03/14/19 Page 13 of 25




 exception. At the same time that the parties signed the three-year extension, they

 entered into the separate Memorandum of Understanding (2011 MOU II), which

 forms the basis of HM’s defense here (Exhibit D to Amended Complaint) which

 provided that defendant would not have to contribute to the NEAP on “all outside

 telephone work” performed by the Employer.

       In early 2015, through a Memorandum of Understanding (Exhibit E to

 Amended Complaint) the Local Unions and defendant agreed to extend the 2011-2014

 Appendix for two years to November 20, 2016. This document did not mention

 contributions to NEAP. Thus, it is unclear whether the parties intended the exclusion

 for “outside telephone work” to continue. In any case, this issue did not have to be

 resolved because, to plaintiff’s knowledge, HM did not perform any work covered

 under the teledata agreement in the State of Michigan during the time period this

 MOU was in effect.

       Most recently, in 2017, the Local Unions and defendant signed an Appendix to

 the Teledata Agreement, which was effective November 21, 2016 through November

 25, 2018 (Exhibit F to Amended Complaint). On Page 12 of this 22 page document,

 specifically in Section 5.07 of this Appendix, the parties agreed to contribute to NEAP

 an amount equal to 17% of payroll the first year of the agreement and to 18% effective

 November 24, 2017. Significantly, there was no exception made, as in 2011 MOU


                                           7
Case 3:18-cv-13701-RHC-SDD ECF No. 15, PageID.242 Filed 03/14/19 Page 14 of 25




 II, for outside telephone work. Thus, HM became obligated to contribute to NEAP

 for all work that it performed that was covered under the teledata agreement, even if

 that work could be classified as “outside telephone work”.

       HM’s sole defense to this obligation is that 2011 MOU II remains in effect,

 based upon the language of that document which says that it will serve as an

 addendum to the Teledata Agreement “and all successor agreements.” It also points

 to the final paragraph of this MOU, which provides that “In the event of any conflict

 between the provisions of this MOU and the provisions of the aforementioned

 Agreement, the provisions of this MOU shall prevail and take precedence.”

       There are several reasons why HM’s defense here fails, the primary one being

 that it is not one which is available to it in this lawsuit. Section 515 of ERISA

 provides:

       "Every employer who is obligated to make contributions to a
       multiemployer plan under the terms of the plan or under the terms of a
       collectively bargained agreement shall, to the extent not inconsistent
       with law, make such contributions in accordance with the terms and
       conditions of such plan or such agreement. 29 U.S.C. §1145.

       The Sixth Circuit has explained that "[t]his language was added to ERISA 'to

 simplify delinquency collection'”. Central States Pension Fund v. Behnke, Inc., 883

 F.2d 454, 460 (6th Cir. 1989) (quoting Robbins v. Lynch, 836 F.2d 330, 333-34 (7th

 Cir. 1988)). Section 515 of ERISA "restricts the defenses employers may raise to


                                          8
Case 3:18-cv-13701-RHC-SDD ECF No. 15, PageID.243 Filed 03/14/19 Page 15 of 25




 suits brought to collect delinquent contributions to ERISA funds." Operating

 Engineers Local 324 Health Care Plan v. G & W Const. Co., 783 F.3d 1045, 1052 (6th

 Cir., 2015). The only recognized affirmative defenses are "fraud in the execution of

 the contract, illegality of contributions, decertification of the union, or termination of

 the contract." Id. at 1053.

       The agreement that Plaintiff NEAP is enforcing here is the 2016 through 2018

 Appendix to the Teledata Agreement which requires HM to contribute to NEAP for

 all work performed by its employees under that agreement, with no exclusion for any

 type of work. Based upon Section 515 of ERISA, HM cannot rely on a 2011

 Memorandum of Understanding, not referenced in the current agreement, to defeat

 that claim. If HM intended that the exclusion of outside telephone work from NEAP

 contributions continue, it was required to include that provision in the current

 collective bargaining agreement.

       Moreover, HM is simply wrong in its apparent position that 2011 MOU II

 essentially continues in perpetuity, modifying each and every future agreement

 reached by the parties. It is true that 2011 MOU II does not have a termination clause.

 However, that does not help HM’s argument. “A labor contract of indefinite duration

 or one that does not specify a time or manner of termination is terminable at the will

 of either party upon reasonable notice to the other party.” UAW v. Randall Div. of


                                             9
Case 3:18-cv-13701-RHC-SDD ECF No. 15, PageID.244 Filed 03/14/19 Page 16 of 25




 Textron, Inc., 5 F.3d 224, 229 (7th Cir. 1993) (citing Montgomery Mailers' Union No.

 127 v. Advertiser Co., 827 F.2d 709, 715 (11th Cir. 1987) and Communications

 Workers of Am. AFL-CIO v. Southwestern Bell Telephone Co., 713 F.2d 1118, 1123

 (5th Cir. 1983)). Thus, there were no formalities required for the parties to terminate

 2011 MOU II.

       The fact that at least one party, the Local Unions, intended to terminate 2011

 MOU II is reflected in the fact that the 2016 - 2018 Appendix contained no exclusion

 from the obligation to contribute to NEAP for any type of work. Ordinary rules of

 contract construction apply in the interpretation of collective bargaining agreements.

 Courts "interpret collective-bargaining agreements, including those establishing

 ERISA plans, according to ordinary principles of contract law, at least when those

 principles are not inconsistent with federal labor policy." M & G Polymers USA, LLC

 v. Tackett, 135 S. Ct. 926, 933, 190 L. Ed. 2d 809 (2015). One of those rules is that

 a contract containing a term inconsistent with a prior contract between the same

 parties is interpreted as rescinding the term of the prior contract. Bechtel Corp. v.

 Laborers International Union, 544 F.2d 1207, 1213 (3rd Cir., 1976).         See also.,

 Archambo v Lawyers Title Ins Corp, 466 Mich. 402, 414 n 16 (2002). The 2011 MOU

 II contained an exclusion for outside telephone work. The 2016-2018 Appendix

 contained no exclusions. Therefore, the exclusion for outside telephone work no


                                           10
Case 3:18-cv-13701-RHC-SDD ECF No. 15, PageID.245 Filed 03/14/19 Page 17 of 25




 longer exists.

       The fact that the parties did not intend to continue 2011 MOU II in the 2016-

 2018 agreement also is reflected in the fact that the parties in 2016 specifically

 included in this document two Memorandums of Understanding that had been first

 negotiated by them in November, 2004. (Exhibit F to Amended Complaint at 21-22).

 The fact that they did not continue 2011 MOU II into the current Appendix is further

 evidence that they had no intentions of doing so.

       HM argues against this interpretation by pointing out that there is no integration

 clause in the 2016-2018 Appendix, which would make it clear that this agreement was

 intended to supercede all prior agreements between the parties. However, “ . . it is not

 always necessary for a later contract to contain an integration clause in order for this

 later contract to supersede an earlier contract. Rather, if the later contract covers the

 same subject matter as the earlier contract and contains terms that are inconsistent

 with the terms of the earlier contract, the later contract may supersede the earlier

 contract, unless it appears that this is not what the parties intended.” Joseph v

 Rottschafer, 248 Mich. 606, 610-611 (1929). That is what has occurred here. The

 2016-2018 Appendix supercedes the earlier 2011 MOU II based upon the

 inconsistency of their terms despite the lack of an integration clause.




                                            11
Case 3:18-cv-13701-RHC-SDD ECF No. 15, PageID.246 Filed 03/14/19 Page 18 of 25




                                           II

       THE WORK IN ISSUE HERE IS NOT OUTSIDE TELEPHONE WORK

         As established above, even if HM were currently performing outside telephone

 work, it still would be required to contribute to NEAP on behalf of those employees

 performing such work because 2011 MOU II is no longer in effect. However, even

 if 2011 MOU II currently was in existence, HM’s position would not be helped

 because it is not performing outside telephone work as that term is used in 2011 MOU

 II.

         In analyzing this argument, it is important to note, as HM does not, that the

 Teledata Agreement covers much more than telephone work. Instead, by its terms,

 it covers: “... low voltage construction, installation, maintenance and removal of

 teledata facilities (voice, data and video) including outside plant, telephone and data

 inside wire, interconnect , terminal equipment, central offices, PABX, fiber optic cable

 and equipment, railroad communications, micro waves, V-SAT, by-pass, CATV,

 WAN (Wide area networks), LAN (local area networks), and ISDN (integrated

 systems digital network).” (Exhibit A to Amended Complaint). Thus, HM is clearly

 wrong when it appears to argue that because the work in question was performed

 outside, the work must be covered within the scope of 2011 MOU II. In addition to


                                           12
Case 3:18-cv-13701-RHC-SDD ECF No. 15, PageID.247 Filed 03/14/19 Page 19 of 25




 being performed outside, it had to be telephone work. Indeed, all of the work

 performed under the Teledata Agreement by the Local Unions would be performed

 outside because they are both outside IBEW locals.

        Further evidencing the fact that the Teledata Agreements cover much more than

 telephone work is the work performed by HM within the geographic jurisdiction of

 the Local Unions in 2012, after 2011 MOU II had been signed. HM contributed to

 NEAP on behalf of its employees performing that work, establishing that at least some

 of the work being performed by HM must not be outside telephone work. (Amended

 Complaint at ¶11).

        Finally, the work currently being performed by HM within the jurisdiction of

 the Local Unions is the installation of a 5G network for Verison which involves

 advanced technology and equipment, not being used in this area in 2011, for the

 providing of internet, telephone, television, and other services. (Amended Complaint

 at ¶¶ 12, 15). Plaintiff alleges that this work is not “outside telephone work” as that

 term was used in 2011 MOU II. (Id. at¶15). Plaintiff provides a factual basis for that

 conclusion and, for purposes of this motion to dismiss, this allegation must be taken

 as true.




                                           13
Case 3:18-cv-13701-RHC-SDD ECF No. 15, PageID.248 Filed 03/14/19 Page 20 of 25




                                           III

              NEAP HAS STATED A CLAIM UPON WHICH
              RELIEF CAN BE GRANTED

       HM finally contends that the Amended Complaint must be dismissed because

 it fails to state a claim upon which relief can be granted. To the contrary, the

 Amended Complaint provides a much more than necessary factual predicate for the

 relief requested. A properly pleaded Complaint must provide a "short and plain

 statement of the claim showing that the pleader is entitled to relief." Fed. R. Civ. P.

 8(a)(2); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). While Rule 8 does not

 require detailed factual allegations, it demands more than "labels and conclusions" or

 a "formulaic recitation of the elements of a cause of action." Ashcroft v. Iqbal, 556

 U.S. 662, 678(2009). "Factual allegations must be enough to rise above the

 speculative level." Twombly,550 U.S. at 555. To survive a motion to dismiss under

 FRCP 12(b)(6), a Complaint must "contain enough facts to state a claim to relief that

 is plausible on its face." Iqbal, 556 U.S. at 696 (internal quotation marks and citations

 omitted).

       District courts must apply a two-step approach when considering motions to

 dismiss under Rule 12(b)(6). First, in reviewing such a motion, the Court "must accept

 all well-pleaded factual allegations of the Complaint as true and construe the

                                            14
Case 3:18-cv-13701-RHC-SDD ECF No. 15, PageID.249 Filed 03/14/19 Page 21 of 25




 Complaint in the light most favorable to the plaintiff." Inge v. Rock Financial Corp.,

 281 F.3d 613, 619 (6th Cir.2002) (citing Turker v. Ohio Dept. of Rehab. & Corr., 157

 F.3d 453, 456 (6th Cir.1998)). Mere recitals of the elements of a cause of action,

 supported only by conclusory statements, do not suffice Iqbal, 556 U.S. at 678.

 Second, the court must consider whether the factual allegations in the Complaint

 allege a plausible claim for relief. Id. at 679. A claim is facially plausible when the

 Complaint alleges facts that allow the court to draw a reasonable inference that the

 defendant is liable for the alleged misconduct. Id. at 663.

       In Trustees. of the Nev. Resort Association-International Alliance of Theatrical

 Stage Temples. & Moving Picture Mach. Operators of the United States v. Encore

 Prods., 742 F. Supp. 2d 1132 (D.N.V., 2010), the Court applied this standard in

 rejecting a motion to dismiss brought by the defendant employer, which, as here, had

 been sued by the plaintiff funds for non-payment of contributions. Also as here, the

 defendant argued in its motion that the plaintiff had not alleged any facts in support

 of the allegation that the defendant had failed to make the required contributions. The

 court found this argument unpersuasive.

       While the Trust Funds' Complaint is certainly not heavy on facts, it is
       sufficient under Rule 8 and 12(b)(6). As the Ninth Circuit reiterated,"for
       a Complaint to survive a motion to dismiss, the non-conclusory 'factual
       content,' and reasonable inferences from that content, must be plausibly
       suggestive of a claim entitling the plaintiff to relief." Moss v. U.S. Secret
       Service, 572 F.3d 962, 969 (9th Cir. 2009) (quoting Iqbal, 129 S. Ct. at

                                            15
Case 3:18-cv-13701-RHC-SDD ECF No. 15, PageID.250 Filed 03/14/19 Page 22 of 25




       1949). As already noted, the purpose of the pleading standards are to put
       the defendant on notice of a legally cognizable claim that is being
       brought against them. See Twombly, 550 U.S. at 554.

       The Trust Funds' factual allegations are sufficient to make out such a
       legally cognizable claim. They allege the existence of a CBA agreement
       between Encore and IATSE. (Complaint P 4, # 1). They allege that the
       Plaintiff Trust Funds provide pension, wage disability, and training
       benefits to employees of Encore. (Id. PP 4-5). The Trust Funds allege
       that the CBA incorporates by reference the Trust Agreements
       establishing the IATSE Trust Funds and therefore obligating Encore to
       contribute to those funds. (Id. PP 6-7). Finally, the Trust Funds allege
       that Encore has failed to make all contributions under the CBA and Trust
       Agreements to the Trust Funds. (Id. P 8). This is sufficient to make out
       a legally plausible claim. Furthermore, the Complaint clearly puts Encore
       on notice as to the claim being made against it. Simply put, the Trust
       Funds Complaint meets the standards set forth in the Federal Rules of
       Civil Procedure and Iqbal and Twombly. Id. 1135.

       Here, plaintiff alleges the existence of a collective bargaining agreement

 between the IBEW International and defendant, the teledata agreement, which has

 been supplemented by agreement between HM and Local Unions 17 and 876 over the

 years. Since at least November, 2010, that agreement has required contributions to

 the NEAP expressed as a percentage of its gross monthly payroll. In late 2011, the

 parties agreed that contributions would not be required to NEAP, but only for what

 they designated as “outside telephone work.

       In June, 2012, HM performed work within the geographic jurisdiction of Local

 17. HM paid contributions to the Plaintiff on behalf of the individuals referred by

 Local 17 to perform this work. HM did not perform any other work within the State

                                          16
Case 3:18-cv-13701-RHC-SDD ECF No. 15, PageID.251 Filed 03/14/19 Page 23 of 25




 of Michigan until June, 2018.

       In 2017, the parties entered into another agreement which increased the

 percentage contribution to NEAP, with no mention of an exclusion, as in the 2011

 agreement for outside telephone work. Beginning in June, 2018, HM again began

 performing work covered under the teledata agreement within the geographic

 jurisdiction of Local 17, specifically the installation of a 5G Network for Verison in

 various locations in the area. Despite demand, HM has failed to pay contributions to

 NEAP on behalf of its individuals performing such work.

       As in Encore Productions, these allegations are sufficient to make out a legally

 plausible claim against HM and clearly puts HM on notice as to that claim. Plaintiff

 describes, and attaches, each relevant contract document through the present. It

 identifies the work currently being performed by HM. It alleges that the work began

 in June, 2018 and continues through the present. The location of the work is also

 identified as being throughout the geographic jurisdiction of Local 17, which means

 that no specific address can be provided.      Plaintiff even identifies the specific

 individuals performing the work. HM criticizes plaintiff because it does not identify

 the amount of HM’s alleged indebtedness. Of course, plaintiff could not do so,

 because it does not know the amount owed. Instead, the relief requested in this

 Amended Complaint is for HM to provide its books and records for audit so that the


                                          17
Case 3:18-cv-13701-RHC-SDD ECF No. 15, PageID.252 Filed 03/14/19 Page 24 of 25




 amount owed can be determined.

       As discussed above, plaintiff even addresses in its Amended Complaint why

 HM is required to contribute to the Funds based on this work, despite HM’s allegation

 that 2011 MOU II excludes such work.

                                  CONCLUSION

       Based upon the arguments advanced above, plaintiff asks that defendant’s

 motion to dismiss its amended complaint be denied.

                           Respectfully submitted,

                           WATKINS, PAWLICK, CALATI & PRIFTI, PC

                           By:   s/George H. Kruszewski
                                 GEORGE H. KRUSZEWSKI
                                 Attorneys for Plaintiff
                                 1423 East 12 Mile Road
                                 Madison Heights, MI 48071
                                 248-658-0800
                                 Email: gkruszewski@wpcplaw.com
                                 (P-25857)
 Dated: March 14, 2019




                                          18
Case 3:18-cv-13701-RHC-SDD ECF No. 15, PageID.253 Filed 03/14/19 Page 25 of 25




                                 Certificate of Service


       George H. Kruszewski, attorney for plaintiffs, certifies that on March 14, 2019,
 he filed 1) Plaintiffs Response to Defendant’s Motion to Dismiss Amended
 Complaint; 2) a supporting Brief; and 3) this Certificate of Service with the Court
 Clerk via the ECF system, which will provide the defendant with notice and service
 of such documents via its counsel of record.

                           Respectfully submitted,

                           WATKINS, PAWLICK, CALATI & PRIFTI, PC

                           By:    s/George H. Kruszewski
                                  GEORGE H. KRUSZEWSKI
                                  Attorneys for Plaintiff
                                  1423 East 12 Mile Road
                                  Madison Heights, MI 48071
                                  248-658-0800
                                  Email: gkruszewski@wpcplaw.com
 Dated: March 14, 2019            (P-25857)




                                          19
